United States Court of Appeals
                       For the First Circuit
Nos. 18-1372
     18-1608

     BETH ZELL, individually and on behalf of K.Z., a minor;
     MARK ZELL, individually and on behalf of K.Z., a minor,

                     Plaintiffs/Cross-Appellees,

                            KELSEY ZELL,

                Plaintiff, Appellant/Cross-Appellee,

                                 v.

BARRY RICCI, Superintendent of Chariho Regional School District,
     in his official capacity; RYAN BRIDGHAM, Dean of Students,
 Chariho High School, in his individual and official capacities;
   LAURIE WEBER, former Principal of Chariho High School, in her
  individual and official capacities; CRAIG LOUZON, former Chair
 of the Chariho School Committee, in his individual and official
                             capacities,

               Defendants, Appellees/Cross-Appellants,


        CHARIHO REGIONAL SCHOOL DISTRICT, by and through its
   Superintendent, Barry Ricci; JON ANDERSON, Chariho Regional
    School District Attorney; CHARIHO SCHOOL COMMITTEE, by and
     through its Chairperson, Sylvia Stanley, in her official
  capacity; RACHEL MCGINLEY, in her individual capacity; RHODE
ISLAND DEPARTMENT OF EDUCATION, by and through its Commissioner,
      Ken Wagner; KEN WAGNER, in his official and individual
  capacities; RHODE ISLAND COUNCIL OF ELEMENTARY AND SECONDARY
EDUCATION, by and through its Chair, Daniel McConaghy; DANIEL P.
       MCCONAGHY, in his individual and official capacities,

                       Defendants, Appellees.
          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Paige A. Munro-Delotto, with whom Munro-Delotto Law, LLC was
on brief, for appellant/cross-appellee.
     Mark T. Reynolds, with whom Reynolds, DeMarco & Boland, Ltd.,
Sara A. Rapport, and Whelan Corrente & Flanders were on brief, for
appellees/cross-appellants Ryan Bridgham, Laurie Weber, Craig
Louzon, and Barry Ricci.
     Mark T. Reynolds, with whom Reynolds, DeMarco & Boland, Ltd.,
Sara A. Rapport, Whelan Corrente & Flanders, Jon M. Anderson, and
Brennan, Recupero, Cascione, Scungio, & McAllister, LLP were on
brief, for appellees Chariho Regional School District, Chariho
School Committee, and Jon M. Anderson.
     Paul Sullivan, Sullivan Whitehead & DeLuca LLP, and Anthony
F. Cottone, Rhode Island Department of Education, on brief for
appellees Rhode Island Council on Elementary and Secondary
Education, by and through its Chair, Barbara Cottam, and Rhode
Island Department of Education, by and through its Commissioner,
Ken Wagner.


                         April 20, 2020
          THOMPSON, Circuit Judge.    High school is not without its

unique challenges, this much we know; we also know that the same

can be said for bringing a civil lawsuit and navigating the rigors

associated with contentious litigation.     Each of these dynamics

comes together in the case now before us:      Kelsey Zell ("Zell")

appeals the United States District Court for the District of Rhode

Island's dismissal of her case.      Zell advanced a slew of claims

against the various defendants below,1 but of the many claims


     1   Here's the lowdown on how we'll refer to the parties
involved.   The lone appellant before us is Zell -- her parents
have not challenged the dismissal of their own claims. But as we
lay out what the complaint asserts and what happened below, we
sometimes refer to Zell, her father, Mark Zell ("Mr. Zell"), and
her mother, Beth Zell, collectively as "the Zells."
     And as for the defendants, we identify all the players up
front since they appear as individuals throughout this tale. The
defendants   and    cross-appellants   include:      Barry   Ricci,
Superintendent     of    Chariho     Regional    School    District
("Superintendent Ricci") (Superintendent Ricci passed away after
Zell filed this appeal, and by virtue of a granted joint motion,
Zell is no longer pursuing her claims against him in his individual
capacity, and Superintendent Ricci's cross-appeal for sanctions
has been dismissed as well; as to the claims against Superintendent
Ricci in his official capacity, Jane L. Daly has been substituted
under Rule 43(c)(2) of the Federal Rules of Appellate Procedure as
the representative of Chariho Regional School District); Ryan
Bridgham, Dean of Students at Chariho High School ("Dean
Bridgham"); Laurie Weber, former Principal of Chariho High School
("Principal Weber"); and Craig Louzon, former Chair of the Chariho
School Committee ("Chairperson Louzon").
     Appearing strictly as defendants (not cross-appealing
anything), we have: Chariho Regional School District ("CRSD");
Jon Anderson, Chariho Regional School District's attorney
("Attorney Anderson") (Zell is not pursuing claims against
Attorney Anderson on appeal, but he still has a role to play, hence
his inclusion in this list); Chariho School Committee ("the
Committee"); Rachel McGinley ("McGinley"); Rhode Island Department
of Education ("RIDE"); Ken Wagner, Commissioner of RIDE

                              - 3 -
dismissed, she has whittled down her appellate challenges to a

select few (as we'll momentarily discuss).      Also before us is the

cross-appeal by the defendants who take issue with the denial of

their motion for sanctions against Zell's counsel.

          All told, after careful consideration of this dense

record and for the reasons we will explain, we affirm the dismissal

of the federal-law claims, the dismissal of the state-law negligent

training/supervision claim, the motion to amend as it relates to

those issues, and the denial of the motion for sanctions.          But we

vacate the dismissal of the state-law negligence claim.

                          FACTS AND TRAVEL

          Our   factual   narrative    is   crafted   from   the    facts

presented in the complaint's allegations, which, for purposes of

our review, we accept as true and construe in the light most

flattering to Zell's cause (i.e., the account that follows is not

necessarily what actually happened, but rather it's what the

complaint says happened).    See, e.g., AER Advisors, Inc. v. Fid.

Brokerage Servs., LLC, 921 F.3d 282, 283 (1st Cir. 2019) (citing

Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st



("Commissioner Wagner"); Rhode Island Council of Elementary and
Secondary Education ("the Council"); and Daniel P. McConaghy,
chair of the Council.
     We sometimes refer to the "School Defendants," whom we've
lumped together based on the claims against them -- they include
Superintendent Ricci (in his official capacity), Principal Weber,
Dean Bridgham, Chairperson Louzon, and CRSD.
     Keep this cheat-sheet handy in the pages to come.


                               - 4 -
Cir. 2012)).       Zell's complaint says a whole lot.            However, given

the issues remaining on appeal, we only lay out the following

details which are relevant to and provide important context for

the claims now before us.

             Incident, Suspension, and Immediate Aftermath

             The   event   that    served    as     the   springboard      for    this

litigation took place at Rhode Island's Chariho2 High School (CHS)

on October 16, 2015, which was the Friday of CHS's "Spirit Week,"

a   day   historically     marked    by     "mayhem,"     "increased       risk    for

students,"    and    "school-sponsored        bad    decisions,"      as    well    as

"lighthearted       and       not-so-lighthearted         bantering        or     even

aggression."        The day began as it always did, with toga-clad

seniors processing into school through a shower of silly string,

sprayed    both    by   the    seniors    themselves      and   the   surrounding

underclassmen.       Students were allegedly vandalizing lockers and

throwing streamers and litter around in the hallway.                            And in

addition to the aforementioned "lighthearted and some not-so-

lighthearted bantering," there were also "shows of aggressive

bantering."

             In the midst of this scene, then-junior Zell was on the

sidelines of the procession sporting her field hockey uniform as


      2 Falling under the header of "you learn something new every
day":      Chariho is "[a] district made up of the towns of
Charlestown,      Richmond,     and      Hopkinton."           See
https://www.quahog.org/factsfolklore/index.php?id=43.


                                      - 5 -
a   display    of   school   spirit    --   like    everyone    else,   she    was

"indiscriminately" spraying silly string in the air at student

passers-by, and some of that silly string landed on then-senior

McGinley.      Then, while chatting idly with friends and with her

back turned towards McGinley, Zell, out of the blue, was attacked.

Using her cell phone as a weapon, McGinley sprinted towards Zell

and with the "hard edge" of her phone, delivered several "hammer

blows" to Zell's head.           Zell fell forward, and McGinley ran away

laughing.

              Zell went to class in pain and confused, then was

summoned to Dean Bridgham's office.           Once there, Zell had "trouble

comprehending" what Dean Bridgham was saying to her, but she did

register that McGinley had self-reported hitting Zell.                        Dean

Bridgham sent Zell back to class after asking her a few questions

-- not about her wellbeing, though -- then she was called back

down to Dean Bridgham's office a little while later, this time

with Principal Weber present. The two questioned Zell, after which

Dean Bridgham made an unexpected announcement.                 He informed Zell

that   she    would   face   a    one-day   suspension    for    "fighting    (or

instigating a fight)" because the school had found out that she

supposedly called McGinley a bitch and sprayed McGinley in the

face with silly string.          Same punishment to befall McGinley.

              "[C]rying   hysterically"       due    to   the    news   of     her

suspension, Zell called her father, who arrived at CHS around 11:00


                                      - 6 -
a.m. and immediately inquired whether anyone had evaluated his

daughter for a concussion.    No teacher or school official, to that

point, had asked Zell about her head injury or suggested that she

be sent to the school nurse or otherwise medically evaluated, but

upon Mr. Zell's questioning, school officials agreed that it "would

be a good idea."    Upon evaluating Zell, the school nurse quickly

determined she was likely concussed, a diagnosis confirmed at the

hospital later that day.

            That night, Zell's parents went to the Richmond Police

Department intending to file charges against McGinley for assault

and battery of their daughter.      An officer initially told them

that McGinley would be arrested promptly that evening, but later

(it's unclear when, exactly), he twice switched gears (both times

without explanation):    first, he said McGinley would be arrested

at school by the School Resource Officer the following Monday;

then, he reported that McGinley would not be arrested at all unless

Zell also was arrested for disorderly conduct.    The Zells were not

given a satisfactory explanation for this flip, but they didn't

want their daughter facing "unjustified" criminal charges, so they

abandoned the criminal-charges approach and formulated a new game

plan.

                        The Suspension Appeals

            So began the Zells' challenge to the school's suspension

decision.    With Zell at home recovering for six days, her father


                                - 7 -
first appealed to Superintendent Ricci, providing to him a detailed

account of the events as told by Zell and her friends, and

corroborated by the surveillance video of the incident.       At first,

Superintendent Ricci asked to speak with Zell, but ended up

upholding the suspension without talking to her directly.

          The Zells appealed Superintendent Ricci's decision to

the Committee, which held a hearing (roughly four months after the

incident took place), during which Attorney Anderson represented

CRSD (the school district, remember) and Superintendent Ricci.       In

the course of the hearing, the Committee played only portions of

the video of the incident and refused to consider footage of

McGinley striking another student on the head with her cell phone

while on a school bus. As Zell tells it, Chairperson Louzon signed

the Committee's decision to uphold the suspension "without review

or input," and so the suspension stood.

          Still aggrieved, the Zells, now represented by counsel,

appealed that decision to RIDE, where a two-day hearing ensued

with over ten witnesses (all of whom were subjected to direct and

cross   examination),   and   which   yielded   "nearly   a   foot   of

transcripts."   During that proceeding, Dean Bridgham acknowledged

"there was a lack of some needed policy or some related failure by

the school district to handle the situation, including [Zell]'s

concussion."    As for Zell's presentation, amongst her extensive

submittals was "an expert witness in investigation" who gave his


                                - 8 -
take on the surveillance video. Ultimately, RIDE issued a decision

with "two-and-half pages" of analysis upholding the suspension,

causing the Zells to take issue with such a "shockingly short"

decision, which cited "to literally none of [their] evidence."

          Undeterred,   the   Zells   pressed   on,   appealing   RIDE's

decision to the Council.      In so doing, the Zells submitted the

full record to that point, which included the hefty transcripts,

their single-spaced forty-five-page brief, CRSD's eighteen-page

opposition brief, and the Zells' thirty-six-page reply.             The

hearing saw twenty minutes of argument by the Zells, followed by

comments from CRSD's attorney.    After listening to both sides, the

Council deliberated and ultimately rendered an oral decision.

Siding with Chariho, the Council upheld the suspension, and later

followed up with a May 9, 2017 written five-page decision rejecting

the Zells' claims of error and affirming the suspension with, as

the Zells tell it, "no reasoning whatsoever."

               Federal District Court Proceedings

          About a year and a half after the "Spirit Week" incident,

the Zells filed an eleven-count, 363-paragraph, forty-nine-page

complaint in district court -- more on the specific counts later.3

Motions to dismiss (under Rules 12(b)(6) (for failure to state a




     3 The complaint was amended twice for small errors or
omissions. When we refer to the complaint, we are talking about
the second amended complaint.


                                 - 9 -
claim) and 12(b)(1) (for lack of subject matter jurisdiction) of

the Federal Rules of Civil Procedure) from all defendants swiftly

followed.        The Zells objected to each.        Upping the ante, a couple

of months later, Principal Weber, Dean Bridgham, and Chairperson

Louzon filed a motion for sanctions against the Zells' counsel

based       on   what   they   characterized   as   excessive   and   frivolous

filings.         The district court heard oral arguments on all motions

on February 2, 2018.4

                 In a thorough Memorandum and Order issued on March 30,

2019, and pertinent here, the district court, citing failure to

state a claim, dismissed Count I (against RIDE and the Council

alleging procedural due process violations pursuant to 42 U.S.C.

§ 1983) and Count II (against the School Defendants alleging equal

protection violations pursuant to 42 U.S.C. § 1983).                   Zell v.

Ricci, 321 F. Supp. 3d 285, 296-97 (D.R.I. 2018). And, after first

exercising supplemental jurisdiction over the counts of state-law

negligence and negligent training/supervision (Counts VIII and


        4
       In addition to the counts before us on appeal, the complaint
contained civil conspiracy claims (Counts III and IV), an
administrative appeal of the Council's decision (Count V), assault
and battery claims against McGinley (Count VI), a claim for the
intentional infliction of emotional distress (Count VII), a
defamation claim against all defendants (Count X), and an ADA claim
for failure to reasonably accommodate (Count XI). Each of these
counts was dismissed -- or supplemental jurisdiction over them was
not granted -- and those decisions are not challenged on appeal.
Therefore, we recap the disposition specifics only as to the issues
that have made their way to us on appeal, fleshing things out as
needed along the way.


                                      - 10 -
IX),5 except for those against McGinley (more on this later), the

district court dismissed those counts too, for failure to state

claims. Id. at 302.      Then, finding futility, the district court

denied Zell's motion to amend her complaint. Id. at 304. Finally,

turning to the motion for sanctions, the district court called it

a "close call," but in the end denied them. Id. at 304 n.21.

            Now before us, Zell claims as error the district court's

dismissal    of   Counts     I    and   II,   as    well   as   its   exercise   of

supplemental jurisdiction over and dismissal of Counts VIII and

IX.   For their part, as noted earlier, Dean Bridgham, Principal

Weber, and Chairperson Louzon cross-appeal the denial of their

motion for sanctions.

                                    DISCUSSION

            Before turning to the merits of Zell's challenges, we

revisit   our     familiar       parameters   for    reviewing    Rule   12(b)(6)

motions to dismiss, the mechanism by which most of her claims

ultimately were rejected.6

            For starters, it is axiomatic that "[w]e give de novo

review to a Rule 12(b)(6) [failure to state a claim] dismissal,

using the same criteria as the district judge."                 Schatz, 669 F.3d
5On appeal, Zell is chasing down only the negligent training
and supervision aspects of Count IX, not the hiring and retention
also mentioned in that count as it reads in the complaint.
     6 Certain of the appellate contentions in this appeal merit

abuse-of-discretion review, but we'll flag the application of that
standard when, down the road, we encounter the need for it.


                                        - 11 -
at 55 (citing Ocasio–Hernández v. Fortuño–Burset, 640 F.3d 1, 7,

11–13 (1st Cir. 2011)).     As we've already noted (but it bears

repeating), we take as true the allegations of the complaint, as

well as any inferences we can draw from them in Zell's favor.   See

Ocasio-Hernández, 640 F.3d at 7.   In undertaking our review of the

adequacy of the complaint before us,

     our circuit has instructed that the review should be
     handled like this:        first, "isolate and ignore
     statements in the complaint that simply offer legal
     labels and conclusions or merely rehash cause-of-action
     elements[,]" then "take the complaint's well-pled (i.e.,
     non-conclusory, non-speculative) facts as true, drawing
     all reasonable inferences in the pleader's favor, and
     see if they plausibly narrate a claim for relief."

Zenon v. Guzman, 924 F.3d 611, 615–16 (1st Cir. 2019) (alteration

in original) (quoting Schatz, 669 F.3d at 55) (discussing, among

other cases, Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atl.

Corp. v. Twombly, 550 U.S. 544 (2007)); see also Ocasio–Hernández,
640 F.3d at 12.   "Plausible, of course, means something more than

merely possible, and gauging a pleaded situation's plausibility is

a 'context-specific' job that compels us 'to draw on' our 'judicial

experience and common sense.'"     Schatz, 669 F.3d at 55 (quoting

Iqbal, 556 U.S. at 679).7


     7 We pause here to acknowledge and reject Zell's assertions
that a pre-Twombly standard applies to the complaint because
Twombly didn't actually change the pleading standard, an assertion
on which she doubles down in her reply brief. She insists that
the pleading standard did not change with Twombly -- in her view,
Twombly simply redefined the existing standard set out in Conley
v. Gibson, 355 U.S. 41 (1957). But she's incorrect. Her framing


                              - 12 -
           This framework in place, we turn to the dismissals of

the federal-law claims.        We then consider the intertwined matters

of   supplemental    jurisdiction    and    dismissal    of   the   state-law

negligence claims before concluding with our take on the denial of

the motion for sanctions.

                    Count I:    Procedural Due Process
           On    appeal,   Zell    challenges    the    dismissal    of   her

procedural due process claims against RIDE and the Council. Before

we lay out the particulars of her challenge, we spell out some due

process basics.     "The threshold question in any claim for denial

of procedural due process is whether [a plaintiff was] deprived of

a liberty or property interest protected by the United States

Constitution."    Aponte-Rosario v. Acevedo-Vilá, 617 F.3d 1, 9 (1st

Cir. 2010) (citing Lowe v. Scott, 959 F.2d 323, 334 (1st Cir.

1992)).   And when a protected interest exists, the analysis turns

to a determination of "what process was due." Id. (citing Goss v.

López, 419 U.S. 565, 577 (1975) (explaining that "[n]either the

property interest in educational benefits temporarily denied nor

the liberty interest in reputation, which is also implicated, is

so insubstantial that suspensions may constitutionally be imposed

by any procedure the school chooses, no matter how arbitrary")).




does not accurately track the evolution of the pleading standard,
and we decline her invitation to apply outdated tests in our review
of the sufficiency of her pleadings.


                                   - 13 -
As we make that determination, we observe that "due process is

flexible    and     calls   for   such    procedural    protections   as      the

particular situation demands."           Morrissey v. Brewer, 408 U.S. 471,

481 (1972).

              Homing in on Zell's claims, her complaint describes her

protected interests as the "right and liberty interest in not being

deprived of her reputation" as well as a "right to not endure

'stigma' plus a right to not be deprived of present or future

educational, scholarship, and job opportunities" because of the

blight on her record (the mention of educational opportunity loss

smacks   of    an    alleged   property     interest,    though   Zell    never

explicitly says as much).          As for Zell's denial of due process

allegations, she contends, in Count I, that she was deprived of

her protected liberty interests as a result of the actions of RIDE

and the Council, particularly when they did not afford her proper

notice, opportunity to be heard, and a fair hearing with an

impartial     decisionmaker.       These    assertions    culminate      in   the

allegation that RIDE and the Council "deprived [Zell] of her

liberty interests without due process of law."

              Clearly viewing Zell's contentions as failing to state

a cognizable claim, defendants filed 12(b)(6) motions to dismiss

before the district court.        In opposition to defendants' motions,

Zell argued that the "[a]llegations in the complaint factually

describe the acts and omission that support constitutional due


                                    - 14 -
process     violations,"     and   then    stated   that       these    defendants

"violated [her]         Due Process    rights to a fair hearing, to an

impartial    decision maker, a determination based solely on the

evidence presented at the hearing, and a reasoned decision stating

the evidence upon which the decision relies, and a decision based

on precedent."

            In its consideration of Zell's claims, the district

court determined RIDE and the Council had the better argument and

explained why.     Understanding her procedural due process argument

to be focused primarily on notice, opportunity to be heard, and an

impartial decision maker -- unsurprisingly since the district

court's analysis tracked Zell's Count I assertions -- the district

court applied the Gorman v. University of Rhode Island, 837 F.2d
7, 16 (1st Cir. 1988), factors in explicating its ruling:                        due

process requires "not an 'elaborate hearing before' a neutral

party, but simply 'an informal give-and-take between student and

disciplinarian' which gives the student 'an opportunity to explain

his version of the facts.'"               Zell, 321 F. Supp. 3d at 296.

Accordingly, Zell, as the district court put it, "received more

process than the Constitution dictates." Id.

            Before us Zell narrows her focus.              Her procedural due

process contention solely takes aim at the written decisions issued

by   RIDE   and   the    Council   which   she   seems    to    be     arguing   are

unconstitutionally reasoned.           The decisions, she posits, are so


                                      - 15 -
deficient in character and content as to constitute insufficient

due process.     She says that because the RIDE hearing lasted two

days, involved ten witnesses, and generated a foot-high pile of

transcripts, "the written decision should have been comprehensive

and balanced, more in sync with the hearing it was based on."   But

alas, she bemoans, the analysis in the decision is too short,

"cited to virtually no evidence, and only cited to evidence

presented by the school district."      Further trampling her due

process rights, the Council, as Zell tells it, also erred in

affirming RIDE's decision with similarly legally insufficient

analysis and reasoning to support its adverse ruling.     And Zell

continues, the district court doubly erred in its own ruling.   Had

it reviewed her complaint more comprehensively, it would have seen

that her due process allegation had been adequately pled.    Then,

maintaining her fixation on the purported deficiency of the written

decisions, Zell argues that the district court applied the wrong

legal framework to its scrutiny of her arguments.

          As an initial observation, Zell, on appeal, does not

precisely point to where any of her purported written-decision-

based allegations, as they relate to due process, are borne out in

her complaint.    Count I never delves into (or even specifically

mentions) the written decisions as a basis for the procedural due

process violation (contrast this with the clear references to

challenging, as a matter of law, proper notice, opportunity to be


                               - 16 -
heard, and a fair hearing).      And although Count I generally

incorporates the paragraphs that precede it, several of which

mention the perceived faultiness of the written decisions relative

to her administrative appeal claim (Count V, the dismissal of which

is not challenged on appeal),8 Zell does not flesh out in her




     8  The incorporated paragraphs which reference the written
decisions read as follows:

     198. After the hearing, the RIDE decision was shockingly
     short citing to virtually no evidence, citing to
     literally none of Plaintiffs' evidence, ignoring
     significant evidence counter to the findings, and relied
     solely on A. Doe's contradicted and impeached testimony,
     provided no credibility weighing or reasoning, and
     justified upholding the suspension after a two day
     hearing using only approximately two-and-a-half pages
     discussing the merits of that decision.

     199.   Plaintiffs felt that due to the undisclosed ex
     parte meeting between the Hearing Officer and Defendant
     Ricci, due to the misrepresentations of facts by
     Defendant Attorney Anderson, due to the Hearing Officer
     barring relevant Plaintiffs' evidence and writing a
     decision not supported by law and facts, that they were
     deprived of an opportunity to be heard and deprived of
     an impartial decision maker.

     200. For the reasons above, K.Z., by and through her
     parents Mark and Beth Zell, then appealed to the Council
     of Primary and Secondary Education ("Council") assigning
     a number of errors by RIDE described in Count V.

     . . .

     214. On or about May 9, 2017, the Council's Decision
     was released affirming the discipline; the decision was
     only five pages long and found against Plaintiffs on all
     five groups of errors assigned, but provided no
     reasoning whatsoever.



                              - 17 -
complaint how those paragraphs support a procedural due process

challenge.

             But even giving Zell the benefit of the doubt that her

complaint should be read as she now contends, we conclude, as RIDE

and   the   Council   argue,   that   Zell's   Count   I   "insufficiently-

reasoned-decision" theory was properly dismissed.9           We so conclude

because Zell primarily advances only one legal argument in support

of her claim -- one which widely misses the mark.             Specifically,

says Zell, the district court's reliance on Gorman, 837 F.2d at

16, in its dismissal of her case was misplaced.             Rather (as she

explains it on appeal), because her fundamental challenge is to

the adequacy of the written decisions provided by RIDE and the

Council, to answer the question of whether due process required




      215. The May 9, 2017 Council decision simply decided
      against all five alleged groups of errors, summarily
      dismissing any error without any explanation.

      216.    As such, Plaintiffs judicially appeal the
      Council's decision as arbitrary, capricious, and unfair
      and violates the standard required by the Administrative
      Procedures Act (APA) as alleged in Count V.

      9RIDE and the Council also encourage rejection of Zell's
appellate contentions because, in their view, Zell's argument on
appeal sounds an awful lot like an administrative appeal since it
is based solely on the adequacy of the written decisions issued by
RIDE and the Council. Zell can't pull off this switcheroo, RIDE
and the Council argue, because the administrative claim had another
life as Count V of the complaint, but supplemental jurisdiction
was not extended to it, and its dismissal from the federal case
was not appealed. As will become apparent, though, we don't need
to contend with this argument.


                                  - 18 -
from each of them a more fulsome rendering, Zell points to Goldberg

v. Kelly, 397 U.S. 254, 271 (1970), the Supreme Court's landmark

case setting forth the fundamental requisites of procedural due

process law.      According to Zell, Goldberg explains that "the

decision maker should state the reasons for his determination and

indicate the evidence he relied on," and, importantly, she has

received neither. Id.   But here's the rub:       even using Zell's

preferred case to review her contention, it must be noted that the

Goldberg language she emphasizes is only a snippet of the guidance

offered by the Court, which went on to add "though his statement

need not amount to a full opinion or even formal findings of fact

and conclusions of law." Id.

             With the complete Goldberg standard in mind, we look at

the RIDE and Council decisions about which Zell complains (too

short, not enough evidence cited, lack of reasoning) and consider

whether she has sufficiently alleged in her complaint that they

were so inadequate as to constitute a deprivation of her due

process rights.

             To begin, we reiterate:       Zell's procedural due process

count itself, Count I, charges no specific fault with the written

decisions.     But to the extent Zell is arguing that her complaint

more globally asserts that the written decisions form the basis

for her procedural due process challenge -- perhaps thinking of

paragraphs 198 through 216, as we laid out in footnote 8 -- even


                                  - 19 -
a generous reading of the complaint cannot breathe life into that

position.      Because what is telling here is this:             even if these

assertions weren't made only with an eye towards the administrative

law claims as they clearly appear to be, the allegations still

focus primarily on the opportunity to be heard and the decision

makers' partiality.       Although Zell does gripe about the written

decisions    in   three   of   the    Count    V   paragraphs,   she   makes   no

allegation that the written decisions themselves were legally

deficient, nor does she asseverate how the decisions themselves

fall short of what due process demands.

             And even applying Goldberg to the information we have,

we know that the written decision by RIDE included two-and-a-half

pages of analysis and the Council's decision was a five-pager;

both decisions provide reasoning, and both cite evidence.                  Zell

fails to explain why the length of these administrative opinions

should matter.     Nor is it apparent to us how the decisions' failure

to address every plausible reason for upholding the suspension

decision, or failure to reference every bit of evidence submitted

by   Zell,   makes   these     opinions   constitutionally       infirm   when,

according to Goldberg, the decision maker's decision, though it

need be reasoned and make reference to the evidence, nonetheless,

"need not amount to a full opinion or even formal findings of fact

and conclusions of law." Id.




                                      - 20 -
                Moreover, the Supreme Court has specifically addressed

what fundamentally fair procedures are generally required for

school suspensions of less than ten days.              Goss, 419 U.S. at 581-

82.10        It has indicated that the student must first "be told what

[s]he is accused of doing and what the basis of the accusation

is." Id. at 582.     Then, she must be given "an opportunity to

explain [her] version of the facts" at an informal hearing. Id.

Absent an unusual situation, school officials are not obligated to

generate        any     written   opinion,   much   less     hold   a   trial-like

proceeding followed by a multi-page refutation of arguments and

evidence. Id. at 583 (remarking that "hearings in connection with

short [ten-day] suspensions" need not "afford the student the

opportunity        to    secure   counsel,   to   confront    and   cross-examine

witnesses supporting the charge, or to call his own witnesses,"

and cautioning against "further formalizing the suspension process

and escalating its formality and adversary nature").                Accordingly,




        10
       Surprisingly, on appeal, RIDE and the Council do not mention
Goss, which, for a controversy like Zell's, is still the go-to
school-suspension case after forty years. On the other hand, Zell
quotes an uncontroversial statement from Goss -- "In school
suspension cases, 'it disserves both [the student's] interest and
the interest of the State if [the student's] suspension is, in
fact, unwarranted' and unfortunately the disciplinary process is
not an 'accurate, unerring process, never mistaken and never
unfair,'" Brief of Plaintiff–Appellant/Cross–Appellee Kelsey Zell
at 24 (quoting Goss, 419 U.S. at 579–80) -- and uses it to then
conclude that a student facing a ten-days-or-less suspension has
an interest that merits due-process protection. This is the extent
of Zell's Goss discussion.


                                       - 21 -
we note our agreement with the district court that Zell "received

[from these defendants] significantly more process than she was

due."11   As such, Zell failed to "plausibly narrate a claim for

relief," Schatz, 669 F.3d at 55, and the district court did not

err when it dismissed her complaint.12

                        Count II:    Equal Protection
            Zell next takes aim at the dismissal of her complaint's

equal protection count.        But what, exactly, she's arguing (and

whether she's argued it before) depends on who you're asking.

            As the School Defendants point out, Zell's arguments

below were trained on multiple equal protection violations as

described    in   her    complaint     and    multiple   similarly-situated

comparator groups -- different groups for different violations of

her rights, she explained.           For example, with respect to the

"initial discipline event," Zell described the similarly-situated

comparator group as a group of students that also participated in

"Spirit Week" by spraying silly string, but who, unlike Zell, were

not disciplined.    In fact, as the district court observed, such "a




     11 It may well be that this meritless procedural due process
claim was a frivolous one, but its lack of merit is not targeted
by the Rule 11 sanctions motion filed by the cross-appellants,
which we discuss further down the line.
     12 As we mentioned before, RIDE and the Council urge that Zell

is trying to resurrect her administrative law claim through this
procedural due process claim, but there is no need for us to weigh
in on this since we affirm the dismissal of this claim on the
merits.


                                     - 22 -
wide swath of students" were pled as comparators that none appeared

to be sufficiently similar to Zell.         Yet in pleading so broadly,

the district court did view her complaint as necessarily alleging

-- even if inadequately -- a class-of-one theory.              Zell, 321 F.

Supp. 3d at 297.

            Notwithstanding her multiplicity of arguments to the

district court, before us, we understand Zell to be advancing a

class-of-one equal protection claim solely.            Specifically, her

theory is that she was singled out and subjected to disparate

treatment   by   the   School   Defendants,   who   withheld    information

during the administrative appeals and misrepresented what happened

to   administrative    decisionmakers,     such   conduct   being   a   clear

departure from standard protocol and, therefore, a violation of

her rights.13    Zell does not identify the "standard protocol" from

which these defendants departed in not providing her a "normal,

fair hearing," but she explains that the comparator group for this

alleged violation is "other similarly-situated students that were

disciplined (for any reason) and this discipline was appealed to

the school committee, but these students were given a fair hearing,


      13Zell says instances of withholding of information and
misrepresentations include, for example, that the School
Defendants withheld a video showing McGinley using her cell phone
as a weapon against a different student on another occasion, and
also the School Defendants -- incontrovertibly knowing that
McGinley had used her cell phone to strike both Zell and another
student -- nonetheless asserted that a teenage girl would never
use her cell phone as a weapon.


                                  - 23 -
unlike Zell."     While Zell concedes that her contentions may have

been "inelegantly" described -- "clumsily pleaded," even -- and

acknowledges "that she could have alleged the similarly-situated

comparators     more    clearly,"    she     still   maintains     that   she

sufficiently pled her class-of-one theory such that her equal

protection claim should have survived dismissal, especially with

the benefit of every reasonable inference tipping the scales in

her favor.

             Conversely, the School Defendants say Zell's class-of-

one theory is not just inelegantly pled -- she never presented

this theory to the district court at all, and it's not discernible

in the complaint, so it's waived.            And even if not waived, they

argue, it is still not a winner because, assuming her pleading

could be charitably viewed as stating a basic class-of-one theory,

Zell    still   has   not   adequately   pled   comparators   to   show   her

differential treatment.14       Bypassing waiver, we agree.

             The Supreme Court has written that "[t]he purpose of the

equal protection clause of the Fourteenth Amendment is to secure

every person within the State's jurisdiction against intentional

and arbitrary discrimination, whether occasioned by express terms

of a statute or by its improper execution through duly constituted




       14 The School Defendants also argue that Superintendent
Ricci, Principal Weber, and Dean Bridgham are qualifiedly immune
from suit, but we have no need to reach that issue.


                                    - 24 -
agents."   Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(per curiam) (alteration in original) (internal quotations and

citations omitted).      As for a "class of one" equal protection

claim, such a claim exists "where the plaintiff alleges that she

has been intentionally treated differently from others similarly

situated and that there is no rational basis for the difference in

treatment." Id. (collecting cases); see also Gianfrancesco v.

Town of Wrentham, 712 F.3d 634, 639-40 (1st Cir. 2013).          Specific

to this class-of-one arena, we've said the "plaintiff bears the

burden of showing that [her] comparators are similarly situated in

all   respects   relevant   to   the   challenged   government   action."

Gianfrancesco, 712 F.3d at 640 (citations omitted).         In light of

Zell's claim, she also needed to allege "that the different

treatment was based on a malicious or bad faith intent to injure."

Buchanan v. Maine, 469 F.3d 158, 178 (1st Cir. 2006) (citing

Tapalian v. Tusino, 377 F.3d 1, 5 (1st Cir. 2004)).

           With these guiding principles in mind, we conclude that

Zell's complaint does not pass muster.        Again, Zell is clear in

her briefing that she is pursuing the sole equal protection theory

that, as a class of one, she was treated differently than "other

similarly-situated students that were disciplined (for any reason)

and this discipline was appealed to the school committee, but these

students were given a fair hearing, unlike Zell."        But here's how

her equal protection count actually reads in relevant part.


                                  - 25 -
     249. Plaintiff K.Z. was singled out by the government
     and state actors, becoming the specter of arbitrary
     classification and differential treatment

     250.   Upon information and belief, similarly situated
     students at Chariho High School were not singled out by
     CRSD and the CSC, as Plaintiff K.Z. was, for adverse and
     differential treatment.

     251.   Upon information and belief, similarly situated
     students before RIDE and the Council were not singled
     out for adverse and differential treatment.

     252.    Accordingly,     Plaintiff     K.Z.   falls   within      a
     protected class.

     253.    Defendants, by the aforesaid actions and/or
     omissions, have deprived Plaintiff K.Z. of her equal
     protection of rights guaranteed under Article 1, Section
     2 of the State Constitution and the Fifth and Fourteenth
     Amendments of the federal Constitution.15

            Problem is, even assuming favorably that the students

referenced above were intended to be her comparators, Zell's

complaint    falls   short   of   sufficiently     pleading     that   those

comparators were "similarly situated [to Zell] in all respects."

Gianfrancesco, 712 F.3d at 640.            "It is true that an exact

correlation need not exist between a plaintiff's situation and

that of others in order to make a 'similarly situated' comparison,"

but as pled, this "claim is far from adequate."               Buchanan, 469
F.3d at 178 (internal citation omitted).            Her complaint makes

mention of other students not being "singled out" as Zell believes


     15   Paragraph 248 incorporates by reference all of the
preceding paragraphs. But nothing that comes before paragraph 248
-- or after paragraph 259, where her equal protection count ends
-- serves to sharpen Zell's class-of-one theory.


                                  - 26 -
she was, but it says nothing about similarly situated students

having been disciplined, nor does it allege that they, unlike Zell,

got   a   fair   hearing   or     a    more   robust    written   decision   after

appealing their discipline.

            Moreover,      even       supposing   the    comparators   had    been

clearly pled, the complaint fails to allege that there was no

rational basis for "the adverse and differential treatment" the

complaint mentions and, further, that such treatment was based on

a malicious or bad faith intent to injure.                  An equal protection

claimant "may not prevail [against a Rule 12(b)(6) motion] simply

by asserting an inequity and tacking on the self-serving conclusion

that the defendant was motivated by a discriminatory animus."

Coyne v. City of Somerville, 972 F.2d 440, 444 (1st Cir. 1992)

(citations omitted).       In essence, and at most, that's all we have

here.

            What's more, undermining her class-of-one angle is that

aspect of Zell's pleading wherein she asserts she "falls within a

protected class."       SBT Holdings, LLC v. Town of Westminster, 547
F.3d 28, 33 (1st Cir. 2008) (citing Olech, 528 U.S. at 564)

(observing that a "class of one" claim is "a claim in which the

plaintiffs do not claim membership in a class or group" (emphasis

added)).    Because a class-of-one contention necessarily means she

was "singled out for reasons unique to [her], not because of [her]

membership in a particular group," Najas Realty, LLC v. Seekonk


                                        - 27 -
Water Dist., 821 F.3d 134, 144 (1st Cir. 2016) (citing Snyder v.

Gaudet, 756 F.3d 30, 34 (1st Cir. 2014)), to also have the

complaint allege that she is a member of a protected class, and

where she makes clear on appeal that she is not pleading in the

alternative, rather undercuts the class-of-one angle she's now

arguing.

             In the end, the class-of-one theory Zell says she stated

in    her   complaint   is   deficiently    pled.   As   such,   the   equal

protection count was properly dismissed.

     Supplemental Jurisdiction and the State-Law Negligence Claims

             The next piece of this puzzle concerns the state-law

negligence claims, the supplemental jurisdiction extended to them,

and the ultimate dismissal of those claims.         Before we tackle the

interplay between these issues, we recap the procedural backdrop.

             In the district court, various defendants responded to

Zell's state-law claims by moving for dismissal for lack of subject

matter jurisdiction as well as failure to state a claim.           As part

of her opposition to those dispositive motions, Zell filed a motion

requesting that the district court "Take Supplemental Jurisdiction

of Count V [(the administrative appeal)] and All State Law Claims."

Some defendants objected to that motion, calling it premature and

unnecessary since the district court would automatically deal with

the jurisdictional component of the state-law claims depending on

how the motions to dismiss fared. In fielding all of these motions


                                   - 28 -
and various objections to them, the district court exercised

supplemental jurisdiction over some, but not all, of Zell's state-

law   claims.16     Specifically,      the     district   court    declined    to

exercise supplemental jurisdiction over her administrative appeal

and   all    state-law   claims   as    they    pertain   to   McGinley      (the

cellphone-wielding actor in the "Spirit Day" altercation, you'll

recall, who's named in Counts VI, VII, VIII, and X), dismissing

them without prejudice as better brought and decided in state

court.      Zell, 321 F. Supp. 3d at 299-300, 304.             But, as to the

state-law claims relating to the other defendants (Counts VIII and

IX, the negligence and negligent training and supervision claims,

respectively), the district court took a different route. It found

that those claims were entangled with the federal constitutional

claims,     and   "concerns   for      'comity,    judicial       economy,    and

fairness'" merited the exercise of supplemental jurisdiction. Id.

at 300 (citing 28 U.S.C. § 1367).            After exercising supplemental

jurisdiction, the district court proceeded to dismiss those claims

for failure to state a claim. Id. at 302.




      16
       It is implicit in the district court's reasoning that there
was no independent basis for subject matter jurisdiction -- that's
why supplemental jurisdiction would be necessary to keep the claims
in federal court. On appeal, none of the many parties jump into
the Rule 12(b)(1) arena, likely because of the way the district
court's analysis and supplemental jurisdiction rulings shook out.


                                    - 29 -
           On appeal, of all those dismissed state-law claims, Zell

focuses her challenge on the dismissal of her negligence claims

(Counts VIII and IX) only.

           This context laid out, bear with us as we explain how we

will navigate the issues presented.

           As   we've   already   mentioned,   Zell's   two   state-law

negligence claims are in federal court solely as a result of the

district court's exercise of supplemental jurisdiction.         See 28

U.S.C. § 1367. Given our earlier decision to affirm the dismissals

of the federal-law claims, however, there are no federal claims

remaining in this case.      This is important because the Supreme

Court has instructed that "in the usual case in which all federal-

law claims are eliminated before trial, the balance of factors to

be considered under the pendent jurisdiction doctrine -- judicial

economy, convenience, fairness, and comity -- will point toward

declining to exercise jurisdiction over the remaining state-law

claims."   Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988); see also 28 U.S.C. § 1367(c)(3).

           What's more, "we have held that, when all federal claims

have been dismissed, it is an abuse of discretion for a district

court to retain jurisdiction over the remaining pendent state law

claims unless doing so would serve 'the interests of fairness,

judicial economy, convenience, and comity.'"       Wilber v. Curtis,

872 F.3d 15, 23 (1st Cir. 2017) (quoting Desjardins v. Willard,


                                  - 30 -
777 F.3d 43, 45-46 (1st Cir. 2015)); see Rivera-Díaz v. Humana

Ins.    of   P.R.,   Inc.,   748 F.3d 387,   392   (1st    Cir.   2014).

Furthermore, under this standard, we've gone on to say that it can

constitute an abuse of discretion -- if no federal claim remains

to which the state-law claims can be tethered -- "for a district

court to retain jurisdiction over a pendent state law claim when

that state law claim presents a substantial question of state law

that is better addressed by the state courts."             Wilber, 872 F.3d

at 23 (citing Desjardins, 777 F.3d at 45-46).

             All of that said, however, Zell does not argue on appeal

that, once the federal claims were dismissed for failure to state

a claim (as we have determined that the district court rightly

held), that the district court's decision to retain jurisdiction

is at odds with principles of comity, judicial economy, fairness,

and the like, and thus that the dismissals of her pendent state-

law claims should be vacated per Desjardins.17                  In fact, with


       17
        Zell takes a different approach in attempting to challenge
the way in which the district court exercised supplemental
jurisdiction over her state-law claims. Specifically, she argues
that the district court abused its discretion by exercising
supplemental jurisdiction over some state-law claims but not all
since, as she sees it, all the state-law claims are bound up in a
common nucleus of operative facts. As such, to her thinking, the
district court's decision was an all-or-nothing proposition, and
her state-law claims therefore should have all been kept in federal
court, or all of them should have been dismissed without prejudice
so she could file in state court.
     But Zell does not direct us to any authority demonstrating
the viability of her package-deal theory (that because the district
court exercised jurisdiction over some state-law claims, it should


                                   - 31 -
respect to the state-law claims, Zell focuses her appellate attack

on the merits-dispositions, asking that we overturn the dismissals

of her pendent state-law claims on the ground that the district

court erred in concluding that she had not plausibly stated those

claims.

            That is the challenge we now confront -- whether Zell

plausibly stated these state-law negligence claims -- and given

that she does not develop a viable argument that the district court

abused its discretion by exercising supplemental jurisdiction over

those claims, we can "affirm at least those portions of the ruling

granting    [dismissal]   that   are   so   plainly   correct   that   no

substantial question of state law is presented."       Wilber, 872 F.3d

at 23.     At the same time, when such unanchored state-law claims

are not obvious duds, but instead present substantial issues of

state law that are best resolved in state court, we have -- on our


have exercised jurisdiction over all of them -- or vice versa).
Just because that is what Zell desired when she asked the district
court to exercise supplemental jurisdiction does not make it so as
a matter of law, and her failure to develop this point with the
support of authority is enough to doom it. See, e.g., Dialysis
Access Ctr., LLC v. RMS Lifeline, Inc., 932 F.3d 1, 12 (1st Cir.
2019); see also Holloway v. United States, 845 F.3d 487, 491 n.4
(1st Cir. 2017) (refusing to consider an argument due to its lack
of development when the party did not make any legal citations
supporting its argument); Rodríguez v. Municipality of San Juan,
659 F.3d 168, 176 (1st Cir. 2011) (refusing to consider arguments
when appellant failed to provide necessary case law and any
reasoned analysis to prove his point); United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) (stating that litigants must develop
their own arguments rather than "leaving the court to do counsel's
work").


                                 - 32 -
own initiative -- declined to decide their merits and instead

remanded them to state court, see id. at 24–25, or directed their

dismissal    without    prejudice,      see   also      Robinson    v.    Town    of

Marshfield, 950 F.3d 21, 31 (1st Cir. 2020) (noting that, because

state-law claims were in federal court strictly because of an

exercise of supplemental jurisdiction, the court still had to

grapple with the question of whether to "address their merits or

direct their dismissal without prejudice in the interests of

comity").

             This blueprint for review makes good sense, especially

in a case such as this one.                As framed before us now, this

intertwined supplemental jurisdiction and merits-dismissal matter

is less about an abuse-of-discretion review of the district court's

decision to exercise supplemental jurisdiction; it's more about

exercising our own discretion not to render decisions that would

inappropriately      pass   on    the   merits     of    substantial     state-law

questions.     See, e.g., id. (reiterating that "this course best

serves 'the interests of fairness, judicial economy, convenience,

and    comity'"   (quoting       Wilber, 872 F.3d    at   23));     see     also

Desjardins, 777 F.3d at 46 (declining to decide "whether the

district court abused its discretion in resolving the state claims

when   it   did").     This   methodology        allows   us   to   abstain    from

imprudent appellate decisions on the merits.




                                     - 33 -
            So the fact that Zell did not ask us to consider comity,

fairness, or judicial economy does not prevent us from undertaking

this approach.     As our just-discussed case law makes clear, we

can,   under   certain   circumstances,   vacate   a   state-law   claims

merits-dismissal and direct dismissal without prejudice if we

think comity concerns counsel against wading into a substantial

state-law issue on appeal.     Indeed, that's just what happened in

Desjardins, Wilber, and particularly Robinson, which extended this

rationale to direct dismissal in a case more closely resembling

Zell's, i.e., a non-removed case where the plaintiff actually chose

the federal forum.       It makes sense for us to implement this

approach because comity, which of course is about relations between

the state and federal systems, is a unique beast -- unlike other

issues we normally would not review (except, perhaps, for plain

error) when the parties fail to argue them, the parties generally

do not have an incentive to argue for or against enforcement of

those independent, system-focused comity interests.            Truth be

told, it wouldn't make sense to rely on them to do so since it

isn't an element that directly or necessarily involves a personal

interest.

            Now, with all of this in mind, we turn to the two state-

law negligence claims Zell has beseeched us to resurrect in the

wake of the district court's dismissals.




                                - 34 -
             We begin with Zell's negligent training and supervision

count (Count IX), the dismissal of which we have no difficulty

affirming. In that claim, Zell alleges that the School "Defendants

are vicariously responsible and responsible for the acts and

omissions of the Defendants' agents under the theory of respondeat

superior."       This count does not offer this allegation as something

she pleads in the alternative -- it is the sole theory of recovery

in this count for the School Defendants' alleged breach of their

duty to train and supervise its employees.             But the allegation

suffers a fatal flaw, which the district court appropriately

flagged:      Rhode Island law instructs that "liability for the

harmful acts of employees is not premised on the doctrine of

respondeat superior, but on a separate affirmative duty owed by

the employer."       Liu v. Striuli, 36 F. Supp. 2d 452, 467 (D.R.I.

1999).     And because the Rhode Island Supreme Court has clearly

explained that "the liability of an employer in the negligent

supervision or hiring of an unfit employee is an entirely separate

and distinct basis from the liability of an employer under the

doctrine    of    respondeat   superior,"   Mainella   v.   Staff   Builders

Indus. Servs., Inc., 608 A.2d 1141, 1145 (R.I. 1992), the district

court was correct in its conclusion that Zell's Count IX fails to

state a claim as a matter of law.18


     18 And while Zell attempts to write off her "respondeat
superior" language as a "typographical error," we remind her that


                                   - 35 -
            That leaves us with Zell's general negligence claim,

which is a bit more complicated.        Count VIII, a general state-law

negligence count, zeroes in on the School Defendants' perceived

breach of their duty to adequately supervise Chariho's hallways on

a known day of mayhem and to properly evaluate Zell after she

suffered a head injury.           The district court dismissed it for

failing to plausibly plead causation, finding that the attempt at

pleading that element was too conclusory.

            We do not affirm the dismissal of this claim, and that

is because whether Zell has plausibly stated her claim turns on

questions   of   Rhode   Island    state    law   regarding   duty,   breach,

causation, and damages in Rhode Island schools, and these are

issues, we conclude, that are "best resolved in state court."

Desjardins, 777 F.3d at 46 (quoting Camelio v. Am. Fed'n, 137 F.3d
666, 672 (1st Cir. 1998) (cautioning that "[n]eedless decisions of

state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a surer-

footed reading of applicable law")); see also Robinson, 950 F.3d

at 32 (again, taking a similar approach as we are taking); Wilber,
872 F.3d at 25 (same).     Indeed, in our view, whether Zell has done

enough to "nudge[]" her claim "across the line from conceivable to



the complaint is the basis of our review, and we must assess the
language presented in it -- typos and all. This is particularly
true since Zell never filed a motion to amend accompanied by a
proposed amended complaint without the "typos."


                                   - 36 -
plausible," Twombly, 550 U.S. at 570, poses a close question and

implicates    sensitive,   down-home   local   interests,      i.e.,   Rhode

Island's   schools   and   the   interpretation   of   Rhode    Island   law

governing schools' liability.

             Furthermore, this issue of state-law negligence in the

school is not one that shares any analytical nexus with the federal

claims we inspected earlier.        Indeed, it's one thing when the

lingering state-law claims are subject to the same analysis or

analysis that flows from the disposition of the federal-law claims

such that the outcome of the state-law issue was essentially a

foregone conclusion.       See, e.g., Robinson, 950 F.3d at 31-32

(resolving state-law claims that were tied to earlier federal-law

analysis but directing dismissal without prejudice of state-law

claims to which there was "no analogue" in the federal issues

already handled).

             All told, the viability of this particular state-law

negligence claim will turn on the extent, under Rhode Island law,

of the School Defendants' duty to supervise school hallways during

a day of "known mayhem" and to evaluate student head injuries that

take place on school grounds.      The legal determinations that would

need to be made for us to resolve the merits of this claim implicate




                                  - 37 -
Rhode Island law, school policies, and localized concerns -- on

the facts of this case, this is no place for the federal court.19

          We thus will vacate the dismissal of the state-law

general negligence claim and remand to the district court so it

can be dismissed without prejudice.20




     19 We pause here to note that, before the district court and
now on appeal, these defendants raise the Coverdell Teacher
Protection Act as an affirmative defense. See 20 U.S.C. § 7946(a).
Given our disposition of the state-law negligence claim, this
affirmative defense remains to be adjudicated in state court. (The
defendants do not argue that the federal defense creates federal
jurisdiction. See, e.g., Rivet v. Regions Bank of La., 522 U.S.
470, 475 (1998) (discussing the "well-pleaded complaint rule")).
     20  One last thing with respect to Zell's various appellate
contentions. Zell also says she should have been allowed to amend
her complaint to address any perceived deficiencies. In the normal
course, we review the denial of a motion to amend for abuse of
discretion, deferring to the district court's "hands-on judgment"
and for any adequate reason apparent from this record.       Najas
Realty, LLC, 821 F.3d at 144 (citing Aponte–Torres v. Univ. of
P.R., 445 F.3d 50, 58 (1st Cir. 2006)).
     But as we noted earlier, Zell did not actually file a motion
to amend. Instead, as an alternative to outright dismissal, she
perfunctorily requested leave to amend at the close of each
opposition submission below. We've said before that requesting
amendment as a fallback position, without more, is not sufficient
to constitute a motion to amend.      See, e.g., Gray v. Evercore
Restructuring L.L.C., 544 F.3d 320, 327 (1st Cir. 2008).
     That said, the district court concluded Zell would not be
allowed to amend her complaint, citing futility to support that
conclusion.   Zell, 321 F. Supp. 3d at 304.     As to the federal
claims and the state-law negligent supervision/training claim,
there was no abuse of discretion in so concluding, see, e.g.,
Aponte-Torres, 445 F.3d at 58, especially when Zell has not
demonstrated that any hypothetical amendment (she hasn't floated
a proposed amended complaint delineating the alterations she'd
make to rectify the deficiencies) would not have been futile.
     As to the state-law general negligence claim (Count VIII),
though, our just-explained outcome on the dismissal of that claim
renders moot the denial of the motion to amend as to that claim.


                              - 38 -
                     The Cross-Appeal -- Motion for Sanctions

                Finally, we confront the cross-appeal regarding the

denial of the motion for sanctions.                Recall that before the

district court, Dean Bridgham, Chairperson Louzon, and Principal

Weber moved for sanctions to be imposed on Zell's counsel pursuant

to Rule 11 of the Federal Rules of Civil Procedure.21                    More

particularly, they argued that the civil conspiracy allegations

contained in her operative complaint (not pursued on appeal) were

utterly frivolous.          Further, they posited that Rule 11 sanctions

were warranted as to the arguments against Chairperson Louzon,

Dean Bridgham, and Principal Weber because Chairperson Louzon was

barely involved in the whole saga, and Dean Bridgham and Principal

Weber        stand    accused   of   "misrepresentations"   and   "mistruths"

without any factual support for those claims even being alleged.

                The district court, terming it a "close call," denied

the motion for sanctions, and these defendants say that was in

error.        Zell's counsel, to no one's surprise, agrees with the

denial of said motion.           We review for abuse of discretion.     See,

e.g., Silva v. Witschen, 19 F.3d 725, 727 (1st Cir. 1994) ("All

aspects of the Rule 11 sanctions decision are reviewed for abuse




        21
        Recall that Superintendent Ricci cross-appealed his own
sanctions-motion denial, but as we explained above, he has since
passed away and his cross-appeal was voluntarily dismissed by his
estate.


                                       - 39 -
of discretion."); see also Lichtenstein v. Consol. Servs. Grp.,

Inc., 173 F.3d 17, 22 (1st Cir. 1999).

           Rule 11(b) instructs that an attorney certifies that

what he or she presents to the court is formed from an inquiry

that is reasonable under the circumstances. Fed. R. Civ. P. 11(b).

Rule 11 goes on to say that sanctions "imposed under this rule

must be limited to what suffices to deter repetition of the conduct

or comparable conduct by others similarly situated."            Fed. R. Civ.

P. 11(c)(4).    In this circuit, we have explained that the district

court "is accorded 'extraordinary deference' when it has decided

to deny sanctions" because "trial courts are in the best position

to evaluate the intricacies of a case and to reach conclusions

about the motives of the parties and their counsel." Lichtenstein,
173 F.3d at 22–23 (quoting Salois v. Dime Sav. Bank of N.Y., 128
F.3d 20, 28 (1st Cir. 1997)).          Indeed, to warrant sanctions, "it

is not enough that the filer's 'claim lacked merit' -- it must be

'so   plainly   unmeritorious     as    to   warrant    the   imposition    of

sanctions.'"    Eldridge v. Gordon Bros. Grp., L.L.C., 863 F.3d 66,

88 (1st Cir. 2017) (quoting Protective Life Ins. Co. v. Dignity

Viatical Settlement Partners, L.P., 171 F.3d 52, 58 (1st Cir.

1999)).

           We   conclude   the    district    court     did   not   abuse   its

discretion   when   it   denied   the    motion   for    sanctions.     These

defendants decry the lack of factual basis for the complaint's


                                  - 40 -
allegations,     alongside      a   gripe      about   the   district     court's

"erroneous" assessment of the evidence proffered to support the

need for sanctions, but none of their arguments persuade us that

the district court abused its discretion in determining that Zell's

filings   didn't   rise   to    the    "so   plainly     unmeritorious"     level

described in our precedent.           We are unaware of -- and defendants

did not point us to -- any case law to support the notion that,

extraordinary deference owed notwithstanding, we should reverse

the district court's supportable decision not to impose sanctions.

On this record, we decline to do so.

                                    CONCLUSION

           We   affirm    the   district       court's   dismissal   of    Zell's

federal claims (Counts I and II), the dismissal of the state-law

negligent training/supervision claim (Count IX), the denial of the

motion to amend as to those claims, and the denial of the motion

for sanctions.     We vacate the district court's dismissal of Count

VIII and direct the dismissal of that claim without prejudice.

           Each party shall bear its own costs.




                                      - 41 -